United States Court of Appeals
                     For the First Circuit

No. 17-1310


                   DOMINGO ANTONIO ROSA PENA,

                           Petitioner,

                               v.

                   JEFFERSON B. SESSIONS, III,
                        ATTORNEY GENERAL,

                           Respondent.



                          ERRATA SHEET

     The opinion of this Court, issued on February 14, 2018, is
amended as follows:

     On the cover sheet, "Jeffrey B. Rubin and Rubin Pomerleau
P.C. for petitioner." is replaced with "Todd C. Pomerleau, with
whom Jeffrey B. Rubin and Rubin Pomerleau P.C. were on brief, for
petitioner."